DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al (U.S. 10,574,654) and further in view of Elmenshawy et al (U.S. 2021/0409218).

As per claims 1,9,17 Schroeder disclosed a computer-implemented method for securely provisioning resources of a trusted network for access by computing systems of an untrusted network, the method comprising: receiving a request to provision a resource of the trusted network for access by computing systems of the untrusted network (col. 3, lines 52-61); creating a temporary network connected to the trusted network; provisioning the requested resource in the temporary network using computing systems of the temporary network (col. 11,lines 18-25); responsive to provisioning the requested resource in the temporary network: disconnecting the trusted network from the temporary network, and responsive to disconnecting the internal network from the temporary network (col. 11, lines 5-25).
However Schroeder did not disclose in detail connecting the temporary network to the untrusted network; and providing access to the resource in the temporary network to computing systems in the untrusted network.  

In the same field of endeavor Elmenshawy disclosed, “In some embodiments, the trusted app subnet(s) 1360 may run code that may be owned or operated by the IaaS provider. In this embodiment, the trusted app subnet(s) 1360 may be communicatively coupled to the DB subnet(s) 1330 and be configured to execute CRUD operations in the DB subnet(s) 1330. The untrusted app subnet(s) 1362 may be communicatively coupled to the DB subnet(s) 1330, but in this embodiment, the untrusted app subnet(s) may be configured to execute read operations in the DB subnet(s) 1330. The containers 1371(1)-(N) that can be contained in the VM 1366(1)-(N) of each customer and that may run code from the customer may not be communicatively coupled with the DB subnet(s) 1330 (Paragraph. 0127).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated in some embodiments, the trusted app subnet(s) 1360 may run code that may be owned or operated by the IaaS provider. In this embodiment, the trusted app subnet(s) 1360 may be communicatively coupled to the DB subnet(s) 1330 and be configured to execute CRUD operations in the DB subnet(s) 1330. The untrusted app subnet(s) 1362 may be communicatively coupled to the DB subnet(s) 1330, but in this embodiment, the untrusted app subnet(s) may be configured to execute read operations in the DB subnet(s) 1330. The containers 1371(1)-(N) that can be contained in the VM 1366(1)-(N) of each customer and that may run code from the customer may not be communicatively coupled with the DB subnet(s) 1330 as taught by Elmenshawy in the method and system of Schroeder to improve the communication among the resources.

2. 	As per claims 2,10,18 Schroeder-Elmenshawy disclosed further comprising: determining that the access to the resource provided to the untrusted network can be removed; and responsive to determining that the access to the resource provided to the untrusted network can be removed, destroying the temporary network (Elmenshawy, Paragraph. 0007).  

3. 	As per claims 3,11 Schroeder-Elmenshawy disclosed further comprising: configuring the trusted network such that computing systems of the untrusted network are prevented from communicating with computing systems of the trusted network (Elmenshawy, Paragraph. 0126).  

4. 	As per claims 4,12 Schroeder-Elmenshawy disclosed further comprising: configuring the trusted network to prevent routability between the untrusted network and the trusted network (Elmenshawy, Paragraph. 0126).  

5. 	As per claims 5,13,19 Schroeder-Elmenshawy disclosed further comprising: configuring a firewall for the trusted network, wherein the firewall prevents network traffic between the untrusted network and the trusted networks (Schroeder, col. 8, lines 33-43).  

6. 	As per claims 6,14 Schroeder-Elmenshawy disclosed wherein the untrusted network includes a computing system that is likely to perform malicious attacks on resources of the trusted network (Schroeder, col. 5, lines 20-41).
  
7. 	As per claims 7,15,20 Schroeder-Elmenshawy disclosed wherein provisioning the requested resource in the temporary network using computing systems of the temporary network comprises performing network interactions between a computing system of the trusted network and a computing system of the temporary network (Schroeder, col. 11, lines 18-25).  

8. 	As per claims 8,16 Schroeder-Elmenshawy disclosed wherein the network interactions between computing systems of the trusted network and computing systems of the temporary network send configuration information from the computing system of the trusted network to the computing system of the temporary network (Schroeder, col. 2, lines 54-62).

Conclusion

9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

10.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443